Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant on the 2nd day of November, 1928, and for some years prior thereto was engaged in operating a farm in Logan county, Illinois, and in conduct of such business he owned and used certain horses. It further appears that the horses owned by claimant became infected with a disease called “glanders;” that on Nov. 2nd, 1928, W. V. Nesbitt, a licensed vererinarian residing at Lincoln, Illinois, examined five horses belonging to claimant and found all five horses infected with the disease called “glanders.” It further appears that thereafter said five horses were ordered by the State veterinarian of the State of Illinois to be killed on account of their being diseased with glanders and for the prevention of the spread thereof. It further appears that it is the rule and practice of the defendant the State of Illinois to reimburse the owners of . animals killed in manner as aforesaid to prevent the spread of a disease of this character, and it would appear that this is a reasonable and fair caution and for the best interests of the animal industry of the State. It appears that the fair, market value of the horses was $410.00. The Attorney General comes and admits the facts set forth in said claim and that the claimant is entitled to the sum of $410.00. It is therefore recommended that the claimant be allowed • the sum of $410.00.